DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawagishi EP 2506173 in view of Pancaldi et al. WO 2017/137070, hereinafter, ‘Pancaldi’
 	Consider claims 1, 16-18 and 19-25, Kawagishi teaches a medical diagnosis support apparatus comprising: an inference unit configured to infer a diagnostic name derived from a medical image based on image feature values indicating features of a region included in the medical image (e.g., see at least fig. 1: inference unit 108 0028- 0029, 0043, and table 1);
an acquisition unit configured to acquire information on findings representing the features of the region included in the medical image based on the image feature values(e.g., see at least fig. 1: medical information obtaining unit 102 and non-input information obtaining unit 104; 0027, 0028, 0039); and a presentation control unit configured to present the information on the findings acquired by the acquisition unit as a reason for the inference performed by the inference unit( e.g., see at least fig. 1: presentation 0114; fig. 8: "positive information", 0072).
 	However, Kawagishi does not specifically teach an image feature value acquisition unit configured to acquire, from a medical image, image features values indicating features of a region included in the medical image; an inference unit configured to infer a diagnostic name 
 	In analogous art, Pancaldi teaches an image feature value acquisition unit configured to acquire, from an image, image features values indicating features of a region included in the medical image; an inference unit configured to infer a diagnostic name derived from the image using the image feature values indicating the features of the region included in the medical image as an input of the inference (e.g., see at least the extraction module 55 and inference module 40 outlined on pages 2 lines 5-19, page 4, and pages 6-7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try an image feature value acquisition unit configured to acquire, from an image, image features values indicating features of a region included in the medical image; an inference unit configured to infer a diagnostic name derived from the image using the image feature values indicating the features of the region included in the medical image as an input of the inference for the purpose of performing diagnosis as taught by Pancaldi 
 	Consider claims 2and 27, Kawagishi teaches a selection unit configured to select information to be presented by the presentation control unit as the reason for the inference from among information used by the inference unit as input of the inference ( e.g., see at least fig. 1: selection unit 112; 0031, 0048, 0049, 0072).
 	Consider claims 3, Kawagishi teaches wherein the selection unit is configured to select information to be presented by the presentation control unit as the reason for the inference for the information used by the inference unit as the input of the inference in accordance with e.g., see at least fig. 1: selection unit 112; 0031, 0048, 0049, 0072).
 	Consider claims 4, Kawagishi teaches wherein the selection unit is configured to select information to be presented by the presentation control unit as the reason for the inference in accordance with the influence degrees and statistical information for representing the features of the region indicated by the image feature values by the findings, and wherein the presentation control unit presents the reason for the inference selected by the selection unit (e.g., see at least fig. 1: selection unit 112; 0031, 0048, 0049, 0072).
 	Consider claims 5, Kawagishi teaches wherein the acquisition unit is configured to acquire information on the findings associated with the image feature values, the information being included in input information which is aggregate of information to be used as an input of the inference ( e.g., 0041: see "Ef" and "Evm").
 	Consider claims 6, Kawagishi teaches wherein the acquisition unit is configured to acquire information on the findings associated with the image feature values included in the input information in accordance with information on findings used in a similar case having image feature values similar to the image feature values included in the input information, and wherein the selection unit is configured to select information to be presented as the reason for the inference based on similarity degrees between the image feature values included in the input information and the image feature values of the similar case, the similarity degrees being obtained by using the influence degrees as a weight, and the statistical information indicating frequency of association between the findings and the similar case (i.e., this is met by presentation unit presenting information and selection unit selecting – figures 1 and 0072-  note : Presenting a reason to a user is not technical because it relates to presentation of information and has only an effect on a user's mind- 0027-0032 with respect to figures).
 	Consider claims 7, Kawagishi teaches wherein the inference unit is configured to perform inference using the information on the findings acquired by the acquisition unit based on the image feature values as an input (e.g., see inference unit: fig. 1: 108; 0028; 0029; 0043; Table 1; acquisition unit: fig. 1: medical information obtaining unit 102 and non-input information obtaining unit 104; 0027, 0028, 0039).
 	Consider claims 8, Kawagishi teaches wherein the acquisition unit is configured to acquire information on the findings by performing inference on the individual image feature values and acquire statistical information for representing the features of the region indicated by the image feature values by information on the finding, and
wherein the selection unit selects information to be presented as the reason for the inference in accordance with the influence degrees and the statistical information acquired by the acquisition unit(i.e., this is met by presentation unit presenting information and selection unit selecting – figures 1 and 0072-  note : Presenting a reason to a user is not technical because it relates to presentation of information and has only an effect on a user's mind ).
 	Consider claims 9, Kawagishi teaches wherein the inference unit is configured to generate pieces of tentative input information including combinations of information on at least a number of the findings included in the input information of the inference and infer a diagnostic name based on results of the inference for the pieces of tentative input information and the statistical information acquired by the acquisition unit (e.g., see at least 0027-0031 – parsing pieces of information such as non-input and already input).
claims 10, Kawagashi teaches wherein the selection unit is configured to use predetermined correlation ratios between the image feature values and the findings as statistical information for representing the features of the region indicated by the image feature values by the findings (i.e., correlations are needed to determine  a probability 0027-0031).
 	Consider claims 11, Kawagishi teaches wherein the selection unit is configured to select, when the information on the findings acquired by the acquisition unit based on the image feature values includes a plurality of findings which are differently representing the same feature, information on one of the findings which has a higher presentation probability based on the influence degrees and the statistical information (i.e., selection based on values from the probability calculation unit – 0027-0031).
 	Consider claims 12, Kawagishi teaches wherein the selection unit is configured not to select, when information on findings input by a user is included as the input of the inference performed by the inference unit, information on findings acquired by the acquisition unit for features represented by the information on the findings input by the user (i.e., selection based on inferences and correlation from the probability calculation unit – 0027-0031).
 	Consider claims 13, Kawagishi teaches wherein the inference unit is configured to infer a diagnostic name derived from the medical image in accordance with medical information acquired in diagnoses performed on a patient and the information on the findings input by the user, and the image feature values indicating the features of the region included in the medical image( e.g., see at least 0027-0031 and fig. 1: presentation 0114; fig. 8: "positive information", 0072).
 	Consider claims 14, Kawagishi teaches wherein the presentation control unit is configured to present the information on the findings which is the reason for the inference e.g., see at least 0027-0031 and fig. 1: presentation 0114; fig. 8: "positive information", 0072).
 	Consider claims 15, Kawagishi teaches the claimed invention further comprising a display control unit configured to cause a display unit to display the medical image, the inferred diagnostic name, and the information on the findings which is the reason for the inference:  (e.g., see at least figures 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646